UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 3, GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS (Exact name of registrant as specified in its charter) Nevada 333-150954 26-0674103 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3950 East Patrick Lane, Suite 101 Las Vegas, Nevada 89120 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (702) 798-0200 Copies of Communications to: Stoecklein Law Group Emerald
